Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  154116                                                                                               Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 154116
                                                                    COA: 324668
                                                                    Wayne CC: 14-005563-FC
  RUSSELL ROBERSON,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 2, 2016
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals judgment
  addressing the scoring of Offense Variable 7 (OV 7), MCL 777.37. The trial court record
  does not reveal an assessment of a base level of fear or anxiety associated with the
  offense of assault with intent to murder, and does not include a determination whether the
  defendant’s conduct was intended to increase the victim’s fear or anxiety by a
  considerable amount. See People v Hardy, 494 Mich 430, 442-443 (2015). We
  REMAND this case to the Wayne Circuit Court to make the determinations required
  under Hardy for deciding whether points should be assigned for OV 7, using the version
  of the sentencing guidelines in effect on the date that the sentencing offense was
  committed. MCL 769.34(2). If, after making the determinations required under Hardy,
  the circuit court determines that OV 7 was correctly scored, it shall implement the relief
  ordered by the Court of Appeals pursuant to People v Lockridge, 498 Mich 358, 398-399
  (2015). If the circuit court determines that zero points should have been assigned for OV
  7, it shall resentence the defendant. People v Francisco, 474 Mich 82 (2006). In all
  other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 24, 2017
           p0117
                                                                               Clerk